United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 20, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 02-41341
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

GERARDO CONTRERAS-MONTOYA,
also known as Gerardo Montoya-Contreras,

                                    Defendant-Appellant.


                         Consolidated with
                            No. 02-41566


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

GERARDO CONTRERAS-MONTOYA, also known as Arturo Lopez-Mansanero,
also known as Juan Ibarra-Olvera,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Southern District of Texas
            USDC Nos. B-01-CR-430-1 & B-02-CR-322-ALL
                       --------------------

Before JONES, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-41341 c/w
                             No. 02-41566
                                 -2-

     Gerardo Contreras-Montoya (Contreras) appeals his 2002

guilty-plea conviction for being found present in the United

States following deportation in violation of 8 U.S.C. § 1326(a),

and the revocation of supervised release from his 2001 guilty-

plea conviction for illegally entering the United States.

Contreras’ guilty-plea to the 8 U.S.C. § 1326(a) charge was taken

by the magistrate judge and approved by the district court after

Contreras gave his written consent.   Contreras argues that his

guilty plea and conviction are void because a FED. R. CRIM. P. 11

colloquy may never be delegated to a non-Article III magistrate

judge.    He concedes that this argument is foreclosed by circuit

precedent but raises it to preserve the issue for Supreme Court

review.

     We held in United States v. Dees, 125 F.3d 261, 266-69 (5th

Cir. 1997), that 28 U.S.C. § 636(b)(3) provides a magistrate

judge with the statutory authority to conduct a FED. R. CRIM.

P. 11 guilty plea proceeding and that this delegation of

authority does not violate the Constitution.    Therefore,

Contreras’ argument is foreclosed, and the judgments of the

district court are AFFIRMED.

     The Government’s unopposed motion for summary affirmance and

to waive the briefing requirement is GRANTED.    The Government’s

request to extend the briefing period is DENIED as unnecessary.